DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on January 7, 2020.
Claims 1-14 are pending.
Claims 1, 3, 5-9, and 11-14 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1 contains a typographical error: “the step” should read -- the steps --.
Claims 2-11 recite “[a] method.” It should read -- A computer-implemented method --.
Claim 3 recites “the transaction.” It should read -- the blockchain transaction --.
Claim 4 recites “the protocol.” It should read -- the blockchain protocol --.
Claim 9 recites “the portion of code.” It should read -- the at least one portion of code --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “it.” The claim is rendered vague and indefinite because the Examiner is unclear which limitation “it” is referring to. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the script” for the purpose of further examination.
Claims 2-14 depend on Claim 1. Therefore, Claims 2-14 suffer the same deficiency as Claim 1.

Claim 1 recites the limitations “the functionality” and “the behaviour.” There are insufficient antecedent bases for these limitations in the claim. In the interest of compact prosecution, the Examiner subsequently interprets these limitations as reading “a functionality” and “a behaviour,” respectively, for the purpose of further examination.
Claims 2-14 depend on Claim 1. Therefore, Claims 2-14 suffer the same deficiency as Claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitation “inserting […] at least one portion of code into a script […].” (Note that the limitation is not repeated in verbatim for the purpose of brevity.) The recited step, under the broadest reasonable interpretation, covers performance of the step in the human mind alone or with the aid of pen and paper. That is, nothing in the claim precludes the step from practically being performed in the human mind alone or with the aid of pen and paper. Specifically, “inserting […] at least one portion of code into a script […]” in the context of the claim encompasses a user manually inserting code into a script.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind alone or with the aid of pen and paper but for the recitation of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element “receiving, generating or otherwise deriving at least one data item.” The additional element is a data gathering step that is an insignificant extra-solution activity to the judicial exception. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “receiving, generating or otherwise deriving at least one data item” simply appends a well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept. Applicant’s specification states that “[e]ach transaction is a data structure that encodes the transfer of control of a digital asset between participants in the blockchain system, and includes at least one input and at least one output” (page 1, lines 26-28). Thus, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to receive, generate, or derive a data item in a blockchain transaction. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a 

Claims 2-11 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 1. For instance, Claims 2-11 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 2-11 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 1 into patent-eligible subject matter.
Claims 1-11 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

The other independent claims, Claims 12-14, are directed to a computer-implemented system, a computer readable storage medium, and an electronic device, respectively. The mere recitation of generic computer elements in Claims 12-14 cannot transform a patent ineligible abstract idea into a patent-eligible invention. Likewise, limiting an abstract idea to a computer environment does not make an invention patent-eligible. Alice, 134 S. Ct. at 2359 (holding patent ineligible claims that “amount to nothing significantly more than an instruction to apply the abstract idea … using some unspecified, generic computer” and in which “each step does no 
Claims 12-14 are therefore not drawn to patent-eligible subject matter as they are directed
to an abstract idea without significantly more.

Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 12 is directed to a computer-implemented system. However, the computer-implemented system appears to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. Although the claim is “computer-implemented,” however, “computer-implemented” does not necessarily suggest that the system comprises any physical components (hardware). Therefore, the claimed computer-implemented system is ineligible subject matter under § 101.

Claim 13 is directed to a computer readable storage medium. However, it is noted that the specification does not provide an explicit definition of what constitutes a computer readable storage medium. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium, particularly when the specification is silent. See MPEP § 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. Therefore, the claimed computer readable storage medium is ineligible subject matter under § 101. Applicant is advised to amend the claim to recite “[a] non-transitory computer readable storage medium” in order to overcome the 35 U.S.C. § 101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0293157 (hereinafter “Dougherty”) in view of US 2016/0330034 (hereinafter “Back”).

As per Claim 1, Dougherty discloses:
A computer-implemented method, comprising the step of:
receiving, generating or otherwise deriving at least one data item (paragraph [0043], “The "=" button, when activated, enables the assignment of a value to a defined variable for insertion into the test script. In one embodiment, activation of the "=" button launches a user interface window (window 702 in FIG. 7) generated by the user interface engine 106a in which the user can select a variable (e.g., from a list of predefined variables, including those that the [receiving, generating or otherwise deriving at least one data item].”); and
inserting, at least once, at least one portion of code into a script such that, upon execution of the script, the script provides a functionality of a control flow mechanism, a behaviour of the control flow mechanism being controlled or influenced by the at least one data item (paragraph [0044], “The "IF" button, when activated, enables the creation of a logic control flow for insertion into the test script [inserting, at least once, at least one portion of code into a script]. A logic control flow, for example, can include one or more IF-THEN statements, BEGIN-END statements, WHILE statements, SWITCH statements, CASE statements, LOOP commands, BREAK commands, and the like for an automatically-sequenced logic flow for the test steps. In one embodiment, activation of the "IF" button launches a user interface window (window 802 shown in FIG. 8) generated by the user interface engine 106a in which the user can select logical operators (including those noted above), and select one or more variables to be compared with a value, e.g. for the system to evaluate in determining whether to start, continue, end the logic control flow [upon execution of the script, the script provides the functionality of a control flow mechanism, the behaviour of the control flow mechanism being controlled or influenced by the at least one data item].”).
Dougherty discloses “a script,” but Dougherty does not explicitly disclose:
a script associated with a blockchain transaction.
However, Back discloses:
a blockchain transaction (paragraph [0033], “On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Back into the teaching of Dougherty to include “a script associated with a blockchain transaction.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a collection of transactions to describe changes in asset control (Back, paragraph [0015]).

As per Claim 2, the rejection of Claim 1 is incorporated; and Dougherty discloses “a script,” but Dougherty does not explicitly disclose:
wherein the script is associated with an input or output of the blockchain transaction.
However, Back discloses:
an input or output of a blockchain transaction (paragraph [0033], “On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. A transaction is also created on the second blockchain whose inputs include a cryptographic proof that the lock transaction on the first blockchain was done correctly.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Back into the teaching of Dougherty to include “wherein the script is associated with an input or output of the blockchain transaction.” The modification would be obvious because one of ordinary skill in the 

As per Claim 3, the rejection of Claim 1 is incorporated; and Dougherty does not explicitly disclose:
wherein the transaction is generated in accordance with, or for use with, a blockchain protocol.
However, Back discloses:
wherein a transaction is generated in accordance with, or for use with, a blockchain protocol (paragraph [0033], “On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. A transaction is also created on the second blockchain whose inputs include a cryptographic proof that the lock transaction on the first blockchain was done correctly.”; paragraph [0056], “In Bitcoin, a soft-fork is an addition to the Bitcoin protocol made backwards compatible by being designed to strictly reduce the set of valid transactions or blocks.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Back into the teaching of Dougherty to include “wherein the transaction is generated in accordance with, or for use with, a blockchain protocol.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a collection of transactions to describe changes in asset control (Back, paragraph [0015]).


wherein the protocol is the Bitcoin protocol or a variant of the Bitcoin protocol.
However, Back discloses:
wherein a protocol is the Bitcoin protocol or a variant of the Bitcoin protocol (paragraph [0033], “On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. A transaction is also created on the second blockchain whose inputs include a cryptographic proof that the lock transaction on the first blockchain was done correctly.”; paragraph [0056], “In Bitcoin, a soft-fork is an addition to the Bitcoin protocol made backwards compatible by being designed to strictly reduce the set of valid transactions or blocks.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Back into the teaching of Dougherty to include “wherein the protocol is the Bitcoin protocol or a variant of the Bitcoin protocol.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a collection of transactions to describe changes in asset control (Back, paragraph [0015]).

As per Claim 7, the rejection of Claim 1 is incorporated; and Dougherty further discloses:
wherein the control flow mechanism is a loop, such as a for loop, or a selection control mechanism such as a switch statement (paragraph [0044], “The "IF" button, when activated, enables the creation of a logic control flow for insertion into the test script. A logic control flow, for example, can include one or more IF-THEN statements, BEGIN-END . [Examiner’s Remarks: Note that Dougherty discloses a WHILE statement. Thus, one of ordinary skill in the art would readily comprehend that a “for” loop can be thought of as a shorthand for a “while” loop which increment and test a loop variable.]

As per Claim 8, the rejection of Claim 1 is incorporated; and Dougherty further discloses:
wherein the at least one data item is derived from a compiler which is arranged to translate code from a High Level Language (HLL) into a script (paragraph [0067], “Once the test script is generated, the test script generation engine 106b receives the test script and compiles the test script to automatically generate (206) source code in a second programming language (e.g., Java) that corresponds to the test script as written in the scripting language. For example, each test step in the test script, as written in the first programming language, corresponds to at least one programmatic method written in the second programming language.”).
Dougherty discloses “a script,” but Dougherty does not explicitly disclose:
a blockchain transaction script.
However, Back discloses:
a blockchain transaction (paragraph [0033], “On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. A transaction is also created on the second blockchain whose inputs include a cryptographic proof that the lock transaction on the first blockchain was done correctly.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Back into the teaching of Dougherty to include “a blockchain transaction script.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a collection of transactions to describe changes in asset control (Back, paragraph [0015]).

Claim 12 is a computer-implemented system claim corresponding to the computer-implemented method claim hereinabove (Claim 1). Therefore, Claim 12 is rejected for the same reason set forth in the rejection of Claim 1.

Claim 13 is a computer readable storage medium claim corresponding to the computer-implemented method claim hereinabove (Claim 1). Therefore, Claim 13 is rejected for the same reason set forth in the rejection of Claim 1.

Claim 14 is an electronic device claim corresponding to the computer-implemented method claim hereinabove (Claim 1). Therefore, Claim 14 is rejected for the same reason set forth in the rejection of Claim 1.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Back as applied to Claim 1 above, and further in view of US 2017/0300403 (hereinafter “Ramraz”).

As per Claim 5, the rejection of Claim 1 is incorporated; and the combination of Dougherty and Back does not explicitly disclose:
inserting and/or copying the at least one portion of code into the script more than once, and/or at more than one location within the script.
However, Ramraz discloses:
inserting and/or copying at least one portion of code into a script more than once, and/or at more than one location within the script (paragraph [0029], “If iteration button 116 is selected by the user via graphical user interface 110, script generator 122 may insert the set of commands "X" times into the script, where "X" is the number entered into the input box. The user may specify a user-selected event (e.g., create a virtual machine), the number "X," (e.g., 10), and select iteration button 116.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ramraz into the combined teachings of Dougherty and Back to include “inserting and/or copying the at least one portion of code into the script more than once, and/or at more than one location within the script.” The modification would be obvious because one of ordinary skill in the art would be motivated to simplify a test management process with high levels of automation and tracking built in, yet don’t require advanced programming skills or knowledge to implement (Ramraz, paragraph [0001]).

As per Claim 6, the rejection of Claim 1 is incorporated; and the combination of Dougherty and Back does not explicitly disclose:
using the at least one data item to determine how many times the at least one portion of code is inserted/copied into the script.
However, Ramraz discloses:
using at least one data item to determine how many times at least one portion of code is inserted/copied into a script (paragraph [0029], “If iteration button 116 is selected by the user via graphical user interface 110, script generator 122 may insert the set of commands "X" times into the script, where "X" is the number entered into the input box. The user may specify a user-selected event (e.g., create a virtual machine), the number "X," (e.g., 10), and select iteration button 116.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ramraz into the combined teachings of Dougherty and Back to include “using the at least one data item to determine how many times the at least one portion of code is inserted/copied into the script.” The modification would be obvious because one of ordinary skill in the art would be motivated to simplify a test management process with high levels of automation and tracking built in, yet don’t require advanced programming skills or knowledge to implement (Ramraz, paragraph [0001]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Back as applied to Claim 1 above, and further in view of US 2015/0074655 (hereinafter “de Lima Ottoni”).

As per Claim 9, the rejection of Claim 1 is incorporated; and the combination of Dougherty and Back does not explicitly disclose:
wherein the portion of code includes a counter or index which is incremented at least once upon execution of the script, the counter or index being used to control or influence the execution of the script.
However, de Lima Ottoni discloses:
wherein a portion of code includes a counter or index which is incremented at least once upon execution of a script, the counter or index being used to control or influence the execution of the script (paragraph [0027], “During the analysis, the counters are initialized to a specified value, e.g., "1," when an object is referred to for the first time (e.g., when a local variable refers to an object for the first time in a method of the script code), and the real counter is incremented by a specified value, e.g., "1," at every occurrence of the incref code for the object.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of de Lima Ottoni into the combined teachings of Dougherty and Back to include “wherein the portion of code includes a counter or index which is incremented at least once upon execution of the script, the counter or index being used to control or influence the execution of the script.” The modification would be .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Back and de Lima Ottoni as applied to Claim 9 above, and further in view of US 5,761,652 (hereinafter “Wu”).

As per Claim 10, the rejection of Claim 9 is incorporated; and the combination of Dougherty and Back does not explicitly disclose:
wherein the counter or index is incremented or otherwise manipulated using values stored in and/or retrieved from two stack-based data structures.
However, de Lima Ottoni discloses:
wherein a counter or index is incremented or otherwise manipulated using values stored in and/or retrieved from a stack-based data structure (paragraph [0027], “During the analysis, the counters are initialized to a specified value, e.g., "1," when an object is referred to for the first time (e.g., when a local variable refers to an object for the first time in a method of the script code), and the real counter is incremented by a specified value, e.g., "1," at every occurrence of the incref code for the object.”; paragraph [0054], “… the byte code compiler 230 obtains the address of the byte code corresponding to the subsequent basic block to be compiled from the top of the stack.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of de Lima Ottoni into the combined teachings of Dougherty and Back to include “wherein the counter or index is 
The combination of Dougherty, Back, and de Lima Ottoni discloses “a stack-based data structure,” but the combination of Dougherty, Back, and de Lima Ottoni does not explicitly disclose:
two stack-based data structures.
However, Wu discloses:
two stack-based data structures (col. 9 lines 25-27, “A primary stack may be prioritized by the recency of occurrence, while a secondary stack is maintained by the frequency of occurrence.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wu into the combined teachings of Dougherty, Back, and de Lima Ottoni to include “two stack-based data structures.” The modification would be obvious because one of ordinary skill in the art would be motivated to avoid tracking every possible attribute (Wu, col. 9 lines 39-42).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Back as applied to Claim 1 above, and further in view of Costill, Albert, “Bitcoin Scripting and How It Can Be Improved,” March 25, 2016 (hereinafter “Costill”).


wherein the script is written in a language that is functionally restricted.
However, Costill discloses:
wherein a script is written in a language that is functionally restricted (page 2, “Lack of Turing-completeness Barcelos argues that bitcoin scripting language does not support everything, specifically loops. The reason for this is to prevent “infinite loops during transaction verification.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Costill into the combined teachings of Dougherty and Back to include “wherein the script is written in a language that is functionally restricted.” The modification would be obvious because one of ordinary skill in the art would be motivated to use a scripting system internally to create transactions (Costill, page 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2016/0274998 (hereinafter “Coyle”) discloses testing and implementing updates to a software program.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191